[Cite as State v. Campbell, 2022-Ohio-621.]


                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                      :

                 Plaintiff-Appellee,                :
                                                             No. 109822
                 v.                                 :

SANTANA CAMPBELL,                                   :

                 Defendant-Appellant.               :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: March 3, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-19-644805-A


                                              Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and John F. Hirschauer, Assistant Prosecuting
                 Attorney, for appellee.

                 Cullen Sweeney, Cuyahoga County Public Defender, and
                 Erika B. Cunliffe, Assistant Public Defender, for
                 appellant.


MARY J. BOYLE, P.J.:

                   Defendant-appellant, Santana Campbell (“Campbell”), appeals his

sentence. He raises the following single assignment of error for review:
      As amended by the Reagan Tokes Act, the Revised Code’s sentences for
      first and second degree qualifying felonies violates [Campbell’s] rights
      under United States and Ohio Constitutions.

                 For the reasons set forth below, we affirm the trial court’s judgment.

I. Procedural History

                 In October 2019, Campbell was charged, along with codefendants,

Jermaine Singleton and Peirion Jackson, in a 21-count indictment, including

multiple counts of robbery, aggravated robbery, theft, and felonious assault.1

Campbell was also charged with participating in a criminal gang, criminal

damaging, receiving stolen property, intimidation, attempted retaliation, and

attempted obstructing justice. Most of the counts also included one- and three-year

firearm specifications. The charges stemmed from four carjacking incidents that

occurred between May 2, 2019, and May 18, 2019.

                 Campbell did not turn 16 until May 14, 2019, so his case originated in

juvenile court. The matter was transferred to the general division in October 7, 2019.

In June 2020, Campbell pled guilty to the following amended counts: participating

in a criminal gang, intimidation of a witness, and four counts of aggravated robbery,

with either a one- or three-year firearm specification attached. The remaining

counts were nolled. As part of the plea agreement, Campbell agreed to no contact

with the victims and an agreed sentence of eight years (with no consideration of

judicial release). Campbell was also advised of the Reagan Tokes Act as it applied to




      1   Neither codefendant has filed an appeal as of the date of this opinion.
his sentence. The trial court sentenced Campbell to eight to ten-and-a-half year in

prison. At sentencing, Campbell’s counsel objected to the imposition of a Reagan

Tokes sentence, contending that the Act is unconstitutional.

               It is from this judgment that Campbell now appeals.

II. Reagan Tokes

               In his sole assignment of error, Campbell argues that the trial court

erred in imposing an indefinite sentence pursuant to the Reagan Tokes Act because

the Act violates the United States and Ohio Constitutions. Specifically, he argues

that the Act violates his constitutional right to a jury trial, separation of powers, and

due process. He requests that we vacate the indefinite part of his sentence that was

imposed under Reagan Tokes.

               However, pursuant to our recent en banc decision in State v.

Delvallie, 8th Dist. Cuyahoga No. 109315, 2022-Ohio-470, this court has

determined that challenges to the Reagan Tokes Act are ripe for review and that the

Act is constitutional.2

               Accordingly, the sole assignment of error is overruled.

               Judgment is affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.



      2 As the writer of this merit panel decision, I am constrained to follow the law as
determined by the close vote in the en banc majority court in Delvallie. However, as I
expressed in my separate concurring-in-judgment-only opinion in Delvallie and in my
dissenting opinion in the original panel decision in State v. Gamble, 8th Dist. Cuyahoga
No. 109613, 2021-Ohio-1810, it is my view that challenges in a direct appeal under the
Reagan Tokes Act are not yet ripe for review.
      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.          The defendant’s

conviction having been affirmed, any bail pending is terminated. Case remanded to

the trial court for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.




MARY J. BOYLE, PRESIDING JUDGE

SEAN C. GALLAGHER, A.J., and
EILEEN A. GALLAGHER, J., CONCUR